DETAILED ACTION
This action is response to application number 17/168,143, amendment and remarks, dated on 08/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-16, 20-21, 24, 27 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0167945 A1) in view of Freda et al. (US 2022/0279537 A1).

Claims 1, 20, Cao discloses a method for wireless communication (Figs. 1, 2) at a user equipment (UE) (UEs; Figs. 1, 2), comprising:
receiving a logical channel configuration for a set of logical channels at the UE (the first configuration information is received by the user equipment from the network device, and the first configuration information is determined by the network device according to the type of the D2D data; ¶21; the second configuration information is received by the user equipment from the network device, and the second configuration information is determined by the network device according to the type of the logical channel; ¶26; ¶49; ¶50; ¶51; ¶174), the logical channel configuration indicating whether each logical channel of the set of logical channels is configured to use an access link, or a sidelink, or both (indicating logical channel to be used by the sidelink; determining, according to first configuration information and a type of the to-be-transmitted D2D data, the logical channel used for the to-be-transmitted D2D data, where the first configuration information includes a correspondence between the logical channel and the type of the to-be-transmitted D2D data; ¶18; determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, where the second configuration information includes a correspondence between the logical channel group and the type of the logical channel; ¶23);
transmitting a message including available data based at least in part on a logical channel of the set of logical channels having the available data (the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; ¶44; ¶150; ¶157; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185), wherein the message including the available data is transmitted on the access link or the sidelink based at least in part on the logical channel configuration for the logical channel (transmitting a message including the data is transmitted on the sidelink; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; In a case in which the type of the D2D data is a service type, specifically, as described in step 305, the network device may learn that data to be transmitted in the logical channel group 1 is 200+300=500 k bit, and data to be transmitted in the logical channel group 2 is 100+100=200 k bit. In step 306, the network device may preferentially allocate a communications resource to the logical channel group 1 that carries transmission of the D2D data of a higher priority, so that the to-be-transmitted 500 k bit D2D data of a higher priority is transmitted. If there is still a remaining communications resource in the system, the network device then allocates a communications resource to the logical channel group 2; ¶189; ¶190).
Cao does not explicitly disclose a set of logical channels. However Cao in abstract and ¶23 discloses a group/set of logical channels; The user equipment determines a logical channel group corresponding to the logical channel (abstract), and in exemplary ¶23 discloses determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, where the second configuration information includes a correspondence between the logical channel group and the type of the logical channel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide set of logical channels as taught by Cao in order the user equipment reports, to a network device, a D2D data volume of the logical channel group for the user equipment (abstract).
Cao does explicitly disclose “wherein the logical channel configuration indicates at least one logical channel of the set of logical channels that is configured to use a different type of link than another logical channel of the set of logical channels”.
Freda in the same field of endeavor, simultaneous uplink and sidelink operation discloses wherein the logical channel configuration indicates at least one logical channel of the set of logical channels that is configured to use a different type of link than another logical channel of the set of logical channels (logical channel configuration indicating logical channels  of uplink and a different type of link such as sidelink (logical channel configuration identifying the logical channels of UL LCG and SL LCG); An apparatus may be configured to determine whether to prioritize a sidelink (SL) logical channel group (LCG) based on an SL prioritization threshold and a UL prioritization threshold, on a condition that a UL prioritization threshold is configured. The apparatus may be configured to determine whether a prioritization value associated with the SL LCG is lower than the SL prioritization threshold. The apparatus may be configured to determine (e.g., at least) whether an uplink (UL) LCG has a prioritization value that is equal to or higher than the UL prioritization threshold. The apparatus may be configured to determine whether to prioritize SL buffer status reporting (BSR) based on a size of a UL grant and the determination of whether to prioritize the SL LCG. The apparatus may be configured to report a buffer status based on the determination of whether to prioritize the SL BSR; abstract; ¶8; ¶13; ¶14; Different priority levels may be used. Different priority levels may be associated with different conditions. A WTRU may determine a priority level associated with different transmissions, for example, based on one or more (e.g., a combination of) conditions (e.g., described herein). For example, a WTRU may determine any finite number of priority levels (e.g., P1, P2, P3, . . . ). A WTRU may associate a priority level with a (e.g., each) transmission. A transmission may be defined by any condition(s) (e.g., as described herein), for example, where P1>P2>P3, etc. A WTRU may associate a priority level for data (e.g., data-only) transmission, for example, based on approaches described herein. A WTRU may be configured with a priority level for non-data based transmissions (e.g., as described herein), for example, based on (pre)configuration. A WTRU may compare a priority of data-based and non-data based transmissions, for example, based on priority levels assigned to a (e.g., each) transmission. A WTRU may, for example, determine a priority level associated with a UL transmission or an SL transmission (e.g., including data and non-data transmissions) as the priority level associated with the highest priority transmission. For example, the prioritization value associated with an SL LCG is determined using a prioritization value of the highest priority among one or more LCHs that comprise SL data and belong to the SL LCG. The prioritization value associated with the UL LCG is determined using a prioritization value of the highest priority among one or more LCHs that comprise UL data and belong to the UL LCG. A WTRU may prioritize UL or SL, for example, depending on which has the higher (e.g., highest) derived priority level. A SL LCG may include a logical channel(s) that includes SL data. An UL LCG may include a logical channel(s) that includes UL data; ¶150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a logical channel configuration indicating at least one logical channel of the set of logical channels that is configured to use a different type of link than another logical channel of the set of logical channels as taught by Freda to modify Cao’s method and system in order enable an user equipment to perform simultaneous uplink and sidelink operation (title; abstract).

Claims 2, 21, Cao in view of Freda discloses identifying a logical channel prioritization restriction configuration based at least in part on the logical channel configuration, the logical channel prioritization restriction configuration associating each logical channel of the set of logical channels with the access link, the sidelink, or both, wherein transmitting the message including the available data is based at least in part on the logical channel prioritization restriction configuration (Cao; identifying a logical channel prioritization restriction configuration based on the logical channel configuration and associating each logical channel with the sidelink and transmitting corresponding available data/messages of each logical channel/ logical channel group; For the priority type, a particular quantity of different priorities of D2D data may be predefined in a system. A specific quantity of the priorities may be adjusted and changed according to a service carried in the system and a type of user equipment. Information about the priorities may be classified into: a priority 1, a priority 2, . . . , and a priority N, where N is an integer greater than 1. A smaller priority value may indicate a higher priority of the information. Alternatively, certainly, a larger priority value may indicate a higher priority. Specifically, the quantity of the priorities may be set to N=16. A person skilled in the art should understand that the quantity may be set to another number according to a specific application scenario, which is not described in detail herein; ¶162; Logical channels that can be used when all the foregoing D2D data of different types is transmitted, and priorities of the logical channels may be agreed on by both the user equipment and the network device in advance, and stored in the user equipment and the network device; ¶166; In a case in which the type of the D2D data is a priority type, for example, a quantity of priorities may be set to 16. If all user equipments perform step 301, assuming that data sent by the foregoing multiple user equipments that is received by the network device has only eight priorities in total, eight logical channels may be allocated, and one logical channel is allocated to each to-be-sent D2D data of a different priority. If none of user equipments performs step 301 or some user equipments do not perform step 301, the network device can determine that D2D data that may be sent by all the user equipments has 16 priorities in total. Therefore, the network device may configure 16 logical channels, and allocate one logical channel to D2D data of each possible priority. A specific correspondence between logical channels and priorities may be: D2D data of a priority 1 uses a logical channel 1, D2D data of a priority 2 uses a logical channel 2, . . . , and D2D data of a priority N uses a logical channel N. A person skilled in the art should understand that another quantity of logical channels, and another correspondence between priorities and logical channels may be set according to a specific application scenario, or an allocation manner of priorities and logical channels may be a fixed allocation manner, which is not described in detail herein; ¶172; 187; 189). 

Claims 13, 27, Cao in view of Freda discloses identifying a scheduling priority configuration for the set of logical channels based at least in part on the logical channel configuration, the scheduling priority configuration indicating a priority associated with each logical channel of the set of logical channels for the access link, or the sidelink, or both (Cao; the type of the logical channel includes at least one of the following: an identifier of the logical channel, a priority of the logical channel, or a priority of data transmitted on the logical channel; ¶34; For the priority type, a particular quantity of different priorities of D2D data may be predefined in a system. A specific quantity of the priorities may be adjusted and changed according to a service carried in the system and a type of user equipment. Information about the priorities may be classified into: a priority 1, a priority 2, . . . , and a priority N, where N is an integer greater than 1. A smaller priority value may indicate a higher priority of the information. Alternatively, certainly, a larger priority value may indicate a higher priority. Specifically, the quantity of the priorities may be set to N=16. A person skilled in the art should understand that the quantity may be set to another number according to a specific application scenario, which is not described in detail herein; ¶162;  Logical channels that can be used when all the foregoing D2D data of different types is transmitted, and priorities of the logical channels may be agreed on by both the user equipment and the network device in advance, and stored in the user equipment and the network device; ¶166; ¶187; ¶189; When a logical channel group in which a logical channel is located is determined, allocation may be performed according to a type of D2D data corresponding to the logical channel. Using a case in which the type of the D2D data is a service type as an example, a logical channel corresponding to voice data is allocated to one logical channel group, and a logical channel corresponding to SMS message data is allocated to another logical channel group. Allocation may also be performed according to a group number of a logical channel group. For example, there are three logical channel groups. A first logical channel group includes a logical channel corresponding to voice data, a second logical channel group includes a logical channel corresponding to SMS message data, and a third logical channel group includes a logical channel corresponding to a data file. When a D2D resource is to be allocated, a D2D resource may be preferentially allocated to a logical channel of the first logical channel group; ¶191). 

Claims 14, 24, Cao in view of Freda discloses wherein transmitting the message including the available data comprises: multiplexing data for one or more logical channels based at least in part on the scheduling priority configuration for the one or more logical channels, the multiplexed data including the available data, wherein the one or more logical channels are associated with the access link, or the sidelink, or both, and wherein the message comprises the multiplexed data (Cao; multiplexing one or more logical channels, the multiplexed data including the available data of UE A and B which otherwise would be sent separately as describe in ¶186; In a case in which the type of the D2D data is a service type, specifically, as described in step 305, the network device may learn that data to be transmitted in the logical channel group 1 is 200+300=500 k bit, and data to be transmitted in the logical channel group 2 is 100+100=200 k bit. In step 306, the network device may preferentially allocate a communications resource to the logical channel group 1 that carries transmission of the D2D data of a higher priority, so that the to-be-transmitted 500 k bit D2D data of a higher priority is transmitted. If there is still a remaining communications resource in the system, the network device then allocates a communications resource to the logical channel group 2; ¶189; ¶190). 

Claim 15, Cao in view of Freda discloses wherein the scheduling priority configuration indicates a same priority associated with the logical channel of the set of logical channels for the access link and the sidelink (Cao; the scheduling priority configuration indicates a same priority associated with the logical channel of the set of logical channels; In a case in which the type of the D2D data is a service type, specifically, according to a specific allocation manner of the logical channel group in the foregoing step 304, that is, a logical channel 1 that carries D2D data of a voice service is allocated to a logical channel group 1, and a logical channel 2 that carries a data file service and a logical channel 3 that carries an SMS message service are allocated to a logical channel group 2, if there are two user equipments in the system, which are separately user equipment A and user equipment B, and assuming that at a particular moment, the user equipment A needs to send 200 k bit D2D data of a voice service and 100 k bit D2D data of a data file service, and the user equipment B needs to send 300 k bit D2D data of a voice service and 100 k bit D2D data of an SMS message service, the user equipment A reports to the network device in step 305 that a D2D data volume corresponding to the logical channel group 1 is 200 k bit, and a D2D data volume corresponding to the logical channel group 2 is 100 k bit; and the user equipment B reports to the network device in step 305 that a D2D data volume corresponding to the logical channel group 1 is 300 k bit, and a D2D data volume corresponding to the logical channel group 2 is 100 k bit; ¶186). 

Claim 16, Cao in view of Freda discloses wherein the scheduling priority configuration indicates a first priority associated with the access link and the logical channel of the set of 3 logical channels, the first priority being different from a second priority associated with the sidelink and the logical channel of the set of logical channels (Cao; the type of the logical channel includes at least one of the following: an identifier of the logical channel, a priority of the logical channel, or a priority of data transmitted on the logical channel; ¶34; For the priority type, a particular quantity of different priorities of D2D data may be predefined in a system. A specific quantity of the priorities may be adjusted and changed according to a service carried in the system and a type of user equipment. Information about the priorities may be classified into: a priority 1, a priority 2, . . . , and a priority N, where N is an integer greater than 1. A smaller priority value may indicate a higher priority of the information. Alternatively, certainly, a larger priority value may indicate a higher priority. Specifically, the quantity of the priorities may be set to N=16. A person skilled in the art should understand that the quantity may be set to another number according to a specific application scenario, which is not described in detail herein; ¶162;  Logical channels that can be used when all the foregoing D2D data of different types is transmitted, and priorities of the logical channels may be agreed on by both the user equipment and the network device in advance, and stored in the user equipment and the network device; ¶166; ¶187; ¶189; When a logical channel group in which a logical channel is located is determined, allocation may be performed according to a type of D2D data corresponding to the logical channel. Using a case in which the type of the D2D data is a service type as an example, a logical channel corresponding to voice data is allocated to one logical channel group, and a logical channel corresponding to SMS message data is allocated to another logical channel group. Allocation may also be performed according to a group number of a logical channel group. For example, there are three logical channel groups. A first logical channel group includes a logical channel corresponding to voice data, a second logical channel group includes a logical channel corresponding to SMS message data, and a third logical channel group includes a logical channel corresponding to a data file. When a D2D resource is to be allocated, a D2D resource may be preferentially allocated to a logical channel of the first logical channel group; ¶191). 

Claim 29, the limitation of claim 29 analyzed with respect to claim 1, the further limitation of claim 29 disclosed by Cao, an apparatus (UE1; Fig. 1; Fig. 6, el. 601; ¶205) comprising a processor (processing unit; Fig. 6, el. 602), memory (storage unit; Fig. 6, el. 605) coupled with the processor (coupling shown in Fig. 6) and instructions stored in the memory (instructions stored in storage unit (Fig. 6, el. 605) and executable by the processing unit Fig. 6, el. 602) and executable by the processor and a receiver (receiving unit; Fig. 6, el. 604) and a transmitter (sending unit; Fig. 6, el. 603).

Claim 30, the limitation of claim 30 analyzed with respect to claim 1, the further limitation of claim 30 disclosed by Cao, an apparatus (network device; Fig. 7, el. 701; ¶205) comprising a processor (processing unit Fig. 7, el. 701), memory (memory of the network device; Fig. 7, el. 701) coupled with the processor and instructions stored in the memory (memory with instructions of the network device; Fig. 7, el. 701) and executable by the processor and a transmitter (sending unit; Fig. 7, el. 703) and a receiver (receiving unit; Fig. 7, el. 704).

Claims 3-12, 22-23 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0167945 A1) in view of Freda et al. (US 2022/0279537 A1) and Yi et. al. (US 2021/0144582 A1).

Claims 3, 22, Cao in view of Freda does not disclose identifying a control channel resource configuration based at least in part on the logical channel configuration, the control channel resource configuration indicating a set of resources for transmitting one or more scheduling requests on the access link, the sidelink, or both, based at least in part on data for one or more logical channels of the set of logical channels”. 
Yi, in the same field of endeavor, sidelink scheduling request in a wireless network (title) discloses identifying a control channel resource configuration based at least in part on the logical channel configuration, the control channel resource configuration indicating a set of resources for transmitting one or more scheduling requests on the access link, the sidelink, or both, based at least in part on data for one or more logical channels of the set of logical channels (identifying a control channel resource configuration indicating a set of resources for transmitting one or more scheduling requests via a PUCCH resource based on a SR configuration; In an example, a base station may configure an assisted mode (e.g. mode 1, a first mode) for a resource pool or for a sidelink cell or for a sidelink UE for one or more sidelink sessions. In response to being configured with the assisted mode or the first mode, the base station may configure one or more SR configurations which are mapped to one or more logical channels for sidelink sessions. The base station may configure one or more configured grant resources used for the assisted mode or the first mode of the sidelink operation. A wireless device, in response new sidelink data available at MAC layer, may transmit the new sidelink data via the one or more configured grant resources if available. The wireless device may trigger a buffer status reporting (BSR) when the wireless device may not have available configured grant resource(s). The wireless device may determine whether the one or more configured grants are available based on logical channels associated with the one or more configured grants, logical channels of the new sidelink data, a packet size, MCS of the one or more configured grants, latency requirement, periodicity of the one or more configured grants, and/or the like. The wireless device may trigger the BSR to request resource allocations from the base station on the assisted mode or the first mode; ¶237; In an example, a wireless device may indicate one or more parameters for a sidelink session via a UE assistance information. The one or more parameters may comprise one or more configuration parameters such as a logical channel, a priority of the logical channel (if not available/configured by a base station), a periodicity, a message size, a traffic type (e.g., aperiodic or periodic), a sidelink destination ID, MCS or TBS, a number of retransmission/repetition, and/or the like. The wireless device may have new sidelink data being available to a MAC layer. The wireless device may determine whether a second logical channel of the new sidelink data is associated with the sidelink session (e.g., the second logical channel is equal to the logical channel). For example, the wireless device may have indicated the one or more parameters related to the sidelink session to the base station. The wireless device may trigger a BSR for the new sidelink data. In response to the determining, the wireless device may trigger a SR for the BSR and transmit the SR via a valid PUCCH resource based on a SR configuration. A base station may determine whether there is available the one or more parameters for the sidelink session or for the logical channel. The baes station may determine one or more predetermined parameters for the sidelink session or for the logical channel based on the priority of one or more logical channels associated with the SR configuration via the SR is received. Based on the one or more parameters or the one or more (pre-)determined parameters (e.g., based on predetermined values or based on the UE assistance information), the base station may schedule one or more DCIs comprising resource assignments for sidelink transmissions of the new sidelink data. The base station may optionally transmit an UL grant for a PUSCH for the BSR transmission; ¶248; ¶250; In an example, a wireless device may determine a first PUCCH resource or a second PUCCH resource for a SR transmission depending on whether the one or more criteria is being met. For example, the one or more criteria may comprise (a) a size of new sidelink data triggered the SR is smaller than or equal to a message size indicated via a UE-assistance information; (b) one-shot small data arrival such that one resource allocation may be enough and a follow-up BSR transmission may not be necessary; (c) the SR is transmitted via a SR configuration, where the SR configuration is configured with no BSR transmission; (d) the wireless device may have sent the BSR in another uplink data such that a new grant for a PUSCH for the BSR may not be necessary; (e) the wireless device has a low latency data such that scheduling resources without receiving BSR is required; (f) the wireless device has aperiodic low latency data such that the base station may schedule resources based on predetermined buffer size level information available at the base station. The wireless device may select the first PUCCH resource to inform the one or more criteria is being met. The wireless device may select the second PUCCH resource to inform the one or more criteria has not being met. In response to receiving the SR via the first PUCCH, the base station may not schedule the UL grant for the PUSCH, as the wireless device may not have any BSR to inform. In response to receiving the SR via the second PUCCH, the base station may schedule the UL grant for the BSR. In response to transmitting the SR via the first PUCCH resource, the wireless device may cancel the SR and the BSR in response to receiving the one or more DCIs. In response to transmitting the SR via the second PUCCH resource, the wireless device may keep the SR and the BSR in response to receiving the one or more DCIs; ¶251).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to identify a control channel resource configuration based at least in part on the logical channel configuration, the control channel resource configuration indicating a set of resources for transmitting one or more scheduling requests on the access link, the sidelink, or both, based at least in part on data for one or more logical channels of the set of logical channels as taught by Yi to modify Cao’s method and system in view of Freda in order to provide an enhanced procedure to reduce latency and avoid excessive resource consumption (¶242).

Claim 4, Cao in view of Freda and Yi discloses transmitting a scheduling request using the set of resources, wherein the set of resources are selected based at least in part on the available data for the logical channel and one or more scheduling request configurations mapped to the logical channel (Yi; transmitting a scheduling request using the set of resources based on the available data for the logical channel and scheduling request configurations mapping to the logical channel; ¶237; ¶247; ¶248; In an example, a wireless device may determine a first PUCCH resource or a second PUCCH resource for a SR transmission depending on whether the one or more criteria is being met. For example, the one or more criteria may comprise (a) a size of new sidelink data triggered the SR is smaller than or equal to a message size indicated via a UE-assistance information; (b) one-shot small data arrival such that one resource allocation may be enough and a follow-up BSR transmission may not be necessary; (c) the SR is transmitted via a SR configuration, where the SR configuration is configured with no BSR transmission; (d) the wireless device may have sent the BSR in another uplink data such that a new grant for a PUSCH for the BSR may not be necessary; (e) the wireless device has a low latency data such that scheduling resources without receiving BSR is required; (f) the wireless device has aperiodic low latency data such that the base station may schedule resources based on predetermined buffer size level information available at the base station. The wireless device may select the first PUCCH resource to inform the one or more criteria is being met. The wireless device may select the second PUCCH resource to inform the one or more criteria has not being met. In response to receiving the SR via the first PUCCH, the base station may not schedule the UL grant for the PUSCH, as the wireless device may not have any BSR to inform. In response to receiving the SR via the second PUCCH, the base station may schedule the UL grant for the BSR. In response to transmitting the SR via the first PUCCH resource, the wireless device may cancel the SR and the BSR in response to receiving the one or more DCIs. In response to transmitting the SR via the second PUCCH resource, the wireless device may keep the SR and the BSR in response to receiving the one or more DCIs.; ¶251; In an example, the wireless device may inform/indicate to the base station via a UE-assistance information (e.g., via RRC signaling, MAC CEs, DCIs) on one or more parameters of the sidelink session or the logical channel. A sidelink session may be defined as a priority, a logical channel, and a sidelink destination ID for a wireless device. The sidelink session may be defined as a sidelink destination ID for the wireless device. The one or more parameters may comprise one or more of a (nominal) buffer size level, the logical channel index, MCS, a packet size, a destination ID, and a periodicity/time offset. The (nominal) buffer size level may indicate an expected buffer size level of a BSR of the logical channel/sidelink session when a SR is triggered for the logical channel assuming the logical channel is configured dedicated to a first SR configuration, where the SR is transmitted via the first SR configuration. The wireless device may indicate the expected (nominal) buffer size level based on one or more logical channels associated with the first SR configuration, when there are more than one logical channel mapped to the first SR configuration. The wireless device may cancel the pending BSR in response to receiving the one or more DCIs and a buffer size level computed in the pending BSR is smaller than or equal to the indicated expected buffer size level via the UE-assistance information (e.g., nominal buffer size level). This is to minimize transmitting the BSR, which the base station has obtained the information already. This may reduce resource consumption by reducing unnecessary BSR transmissions; ¶253).

Claim 5, Cao in view of Freda and Yi discloses receiving a resource grant for transmitting the available data, the resource grant allocating resources on the access link, or the sidelink, or both, based at least in part on a logical channel prioritization restriction configuration and the logical channel, wherein the resource grant is received based at least in part on the scheduling request (Yi; receiving resource grant in response and based on the scheduling request; Figs. 19, 20, 21; FIG. 19 illustrates an example of a procedure to request the resource allocation from the base station for transmission of new sidelink data. A base station (gNB) may configure an assisted mode or a first mode of sidelink operation to a wireless device (UE1, SL Tx UE). At a time m, the wireless device has new sidelink data available for transmission. The wireless device may trigger a BSR for the new sidelink data. Before the time m, the wireless device receives a UL grant scheduling a PUSCH after the time m. The wireless device may use the PUSCH to carry the BSR. The base station, based on the BSR, may schedule a first sidelink DCI comprising resource assignments for sidelink transmissions. The wireless device may transmit the sidelink transmissions based on the sidelink DCI. The wireless device may have another new sidelink data available for transmission at a time n. The wireless device may trigger a second BSR for the another new sidelink data. At the time n, there is no scheduled PUSCH to carry the second BSR. The wireless device may trigger a SR to handle the second BSR. In response to the SR, the base station may schedule another UL grant for the second BSR. The wireless device may send the second BSR via another PUSCH. Based on receiving the BSR, the base station may schedule a second sidelink DCI. For example, the sidelink DCI may comprise resource assignments for one or more sidelink transmission (e.g., control and data, PSCCH and PSSCH) and/or one or more sidelink feedback resources. The wireless device may transmit the another new sidelink data in response to receiving the second sidelink DCI. A wireless device may receive a sidelink DCI or a DCI comprising one or more resource assignments for sidelink transmission. The sidelink transmission may comprise one or more sidelink data transmissions (PSSCHs), and one or more sidelink control transmissions. A receiver wireless device may determine one or more feedback resources corresponding to the sidelink data transmissions based on one or more rules (e.g., based on a fixed timing between a PSSCH and a PSFCH and configured PSFCH resources) or based on the sidelink DCI or the DCI. The sidelink DCI or the DCI may indicate one or more feedback resources for the receiver wireless device. The sidelink DCI or the DCI may comprise one or more HARQ-ACK resources. The wireless device may transmit HARQ-ACK feedbacks, via the one or more HARQ-ACK resources, corresponding to the indicated resource assignments and/or the indicated sidelink transmission. For example, the wireless device, in FIG. 19, may transmit a first HARQ-ACK feedback for a first PSSCH and a second HARQ-ACK feedback for a second PSSCH even though two HARQ-ACK feedbacks are not shown in the diagram; ¶238; ¶239). 

Claims 6, 26, Cao in view of Freda and Yi discloses selecting the set of resources from uplink control channel resources on the access link or control channel resources on the sidelink based at least in part on the logical channel being associated with the access link, or the sidelink, or both, wherein each scheduling request configuration of the one or more scheduling request configurations indicates uplink control channel resources on the access link, the  control channel resources on the sidelink, or both (Yi; ¶237; ¶247; determining that each scheduling request configuration of the one or more scheduling request configurations; In response to cancelling the SR when the one or more criteria is met, the wireless device may keep other pending SR(s) sharing a same SR configuration to the SR. The wireless device may maintain pending SR(s) of different SR configuration(s) from the SR configuration. The wireless device may reset/stop sr-ProhibitTimer when there is no pending SR other than the triggered SR on the SR configuration, where the triggered SR has been transmitted via the SR configuration. The wireless device may continue sr-ProhibitTimer when there is at least one pending SR on the SR configuration. The wireless device may assume sr-ProhibitTimer is expired when there is a pending SR on the SR configuration, so that the pending SR may be transmitted. The wireless device may reset a number of retransmission counter for a SR transmission (e.g., SR_COUNTER) in response to the cancelling the SR; ¶250; selecting the set of resources from the uplink control channel resources; In an example, a wireless device may determine a first PUCCH resource or a second PUCCH resource for a SR transmission depending on whether the one or more criteria is being met. For example, the one or more criteria may comprise (a) a size of new sidelink data triggered the SR is smaller than or equal to a message size indicated via a UE-assistance information; (b) one-shot small data arrival such that one resource allocation may be enough and a follow-up BSR transmission may not be necessary; (c) the SR is transmitted via a SR configuration, where the SR configuration is configured with no BSR transmission; (d) the wireless device may have sent the BSR in another uplink data such that a new grant for a PUSCH for the BSR may not be necessary; (e) the wireless device has a low latency data such that scheduling resources without receiving BSR is required; (f) the wireless device has aperiodic low latency data such that the base station may schedule resources based on predetermined buffer size level information available at the base station. The wireless device may select the first PUCCH resource to inform the one or more criteria is being met. The wireless device may select the second PUCCH resource to inform the one or more criteria has not being met. In response to receiving the SR via the first PUCCH, the base station may not schedule the UL grant for the PUSCH, as the wireless device may not have any BSR to inform. In response to receiving the SR via the second PUCCH, the base station may schedule the UL grant for the BSR. In response to transmitting the SR via the first PUCCH resource, the wireless device may cancel the SR and the BSR in response to receiving the one or more DCIs. In response to transmitting the SR via the second PUCCH resource, the wireless device may keep the SR and the BSR in response to receiving the one or more DCIs; ¶251). 

Claim 7, 25, Cao in view of Freda discloses generating a buffer status report indicating that data is available for one or more logical channels of the set of logical channels, wherein the data available for the one or more logical channels comprises the available data for the logical channel; and transmitting the buffer status report on the access link or the sidelink (Cao; the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; ¶100; In the foregoing step 304, the user equipment determines a correspondence between the logical channel and a logical channel group. By using matching the logical channel with the logical channel group, the user equipment may report a D2D buffer status report (BSR for short) to the network device by using a logical channel group identifier of the logical channel group; ¶178; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185; Freda; abstract; ¶9), 
Cao in view of Freda does not disclose “wherein transmitting a scheduling request is based at least in part on the buffer status report”. 
Yi, in the same field of endeavor, sidelink scheduling request in a wireless network (title) discloses wherein transmitting a scheduling request is based at least in part on the buffer status report (FIG. 20 illustrates a diagram of a first mode of sidelink operation. For example, a base station may configure the first mode (e.g., mode 1, assisted mode) to a first wireless device. The first wireless device may monitor one or more DCIs (e.g., sidelink DCIs) comprising resource assignments for sidelink transmission. The first wireless device may trigger a SR at a time n. The first wireless device may trigger the SR based on a BSR. The first wireless device may trigger the BSR upon new sidelink data available to the first wireless device. For example, the first wireless device has the new sidelink data for an unicast sidelink session or a groupcast sidelink session. The base station may schedule a PUSCH via a UL grant in response to receiving the SR (e.g., SL SR). The first wireless device may transmit the BSR via the PUSCH. Based on the BSR, the base station may schedule a DCI (e.g., SL DCI) comprising resource assignments for sidelink transmissions. The sidelink transmission may comprise PSCCH and PSSCH. The sidelink transmission may comprise one or more of PSCCH and PSSCH. A second wireless device, a receiver of the sidelink session of the new sidelink data, may transmit a feedback via PSFCH. The first wireless device may transmit a HARQ-ACK feedback for the sidelink transmission. In response to a broadcast transmission, the second wireless device may not transmit a feedback to the first wireless device. The first wireless device may indicate HARQ-ACK with a ACK via SL HARQ to the base station in response to the allocated resources being used for the broadcast transmission.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to transmit a scheduling request based at least in part on the buffer status report as taught by Yi to modify Cao’s method and system in view of Freda in order to provide an enhanced procedure to reduce latency and avoid excessive resource consumption (¶242).

Claim 8, Cao in view of Freda and Yi discloses transmitting the buffer status report based at least in part on the available data for the one or more logical channels of the set of logical channels being restricted to one of the access link or the sidelink, wherein the available data for the one or more logical channels of the set of logical channels is restricted to one of the access link or the sidelink based at least in part on a logical channel prioritization restriction configuration and the one or more logical channels (Cao; transmitting BSR based on the available data of logical channels is restricted to the sidelink; the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; In the foregoing step 304, the user equipment determines a correspondence between the logical channel and a logical channel group. By using matching the logical channel with the logical channel group, the user equipment may report a D2D buffer status report (BSR for short) to the network device by using a logical channel group identifier of the logical channel group; ¶178; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185; Freda; abstract; ¶9). 

Claim 9, Cao in view of Freda and Yi discloses wherein transmitting the buffer status report comprises: 
transmitting the buffer status report via the access link based at least in part on the logical channel being restricted to the access link based at least in part on the logical channel prioritization restriction configuration (Cao; transmitting BSR based on the logical channel prioritization restriction configuration and restricted to the sidelink; the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; In the foregoing step 304, the user equipment determines a correspondence between the logical channel and a logical channel group. By using matching the logical channel with the logical channel group, the user equipment may report a D2D buffer status report (BSR for short) to the network device by using a logical channel group identifier of the logical channel group; ¶178; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185; Freda; abstract; ¶9), 
the buffer status report comprising an indication of data available for logical channels associated with the access link (Cao; transmission restricted to logical channels associated with the uplink access link; In an LTE system, a resource needed for uplink data transmission is obtained by using a BSR. In step 305, reporting of data volumes corresponding to different logical channel groups is completed by using a BSR; ¶185 The receiving unit 704 of the network device 701 receives BSR information and transfers the BSR information to the processing unit 702. The processing unit 702 schedules, according to the BSR information, a D2D resource that is used by the user equipment to transmit the D2D data. In an LTE system, a resource needed for uplink data transmission is obtained by using a BSR; ¶220; Freda; abstract; ¶9).

Claim 10, Cao in view of Freda and Yi discloses wherein transmitting the buffer status report comprises: transmitting the buffer status report via the sidelink based at least in part on the logical channel being restricted to the sidelink based at least in part on the logical channel prioritization restriction configuration, the buffer status report comprising an indication of data available for logical channels associated with the sidelink (Cao; transmitting BSR based on the logical channel prioritization restriction configuration and restricted to the sidelink; the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; In the foregoing step 304, the user equipment determines a correspondence between the logical channel and a logical channel group. By using matching the logical channel with the logical channel group, the user equipment may report a D2D buffer status report (BSR for short) to the network device by using a logical channel group identifier of the logical channel group; ¶178; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185; Freda; abstract; ¶9). 

Claim 11, Cao in view of Freda and Yi discloses wherein transmitting the buffer status report comprises: transmitting the buffer status report to a network device, wherein the access link and the sidelink are both associated with the network device (Cao; transmitting BSR associated with sidelink data volume by the UE through the associated access link to the base station; the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; In the foregoing step 304, the user equipment determines a correspondence between the logical channel and a logical channel group. By using matching the logical channel with the logical channel group, the user equipment may report a D2D buffer status report (BSR for short) to the network device by using a logical channel group identifier of the logical channel group; ¶178; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185; Freda; abstract; ¶9). 

Claim 12, Cao in view of Freda and Yi discloses wherein transmitting the buffer status report comprises: transmitting the buffer status report to a first network device or a second network device different from the first base station (Cao; transmitting BSR to first base station different form second base station; the reporting, by the user equipment, a D2D data volume of the user equipment that is in the logical channel group to a network device includes: performing reporting by using a BSR; ¶38; In the foregoing step 304, the user equipment determines a correspondence between the logical channel and a logical channel group. By using matching the logical channel with the logical channel group, the user equipment may report a D2D buffer status report (BSR for short) to the network device by using a logical channel group identifier of the logical channel group; ¶178; In the foregoing step 305, before sending the D2D data, the user equipment reports, to the network device by using a BSR, the volume of the D2D data that needs to be sent by the user equipment in the logical channel group corresponding to the to-be-transmitted D2D data, so that the network device schedules, according to BSR information, the D2D resource that is used by the user equipment to transmit the D2D data; ¶184; ¶185; Freda; abstract; ¶9), wherein the access link is associated with the first network device (Cao; the access link associated with the first base station(network node); Fig. 1 ,el. 101) and the sidelink is associated with the second network device (Cao; the sidelink associated with the UE1 (Fig. 1) functioning as relay UE (Cao; second base station different from the first base station); ¶149). 

Claim 23, analyzed with respect to claims 4 and 5.

Claims 17-19 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0167945 A1) in view of Freda et al. (US 2022/0279537 A1) and Kim et. al. (US 2018/0146467 A1).

Claims 17, 28, Cao in view of Freda discloses identifying a transport block configuration for the set of logical channels, the transport block configuration indicating one or more transport block sizes for the access link, or the sidelink, or both, associated with each logical channel of the set of logical channels (Freda; ¶17; ¶127; ¶131). 
Furthermore, Kim in the same field of endeavor, transmitting a buffer status report (BSR), and receiving the uplink transmission resources in order to transmit data (¶290), discloses identifying a transport block configuration for the set of logical channels, the transport block configuration indicating one or more transport block sizes for the access link, or the sidelink, or both, associated with each logical channel of the set of logical channels (indicating maximum or minimum transport block size associated with logical channels; In this case, the RLC apparatus can process several PDCP PDUs at the same time and transfer several RLC PDUs to the MAC apparatus in parallel. When the MAC apparatus 1l-20 receive the RLC PDUs from the RLC apparatus of different logical channels, the MAC controller 1l-20 of the MAC apparatus instructs a multiplexer 1l-30 or other devices 1l-40 to previously construct the MAC sub-headers and the MAC SDUs for each logical channel and pre-process the pre-configured MAC sub-headers and MAC SDUs in a buffer 1l-45. In this case, the sizes of MAC sub-headers and the MAC SDUs that may be configured in advance for each logical channel may be equal to the size of the maximum transport block (TB). In this case, the MAC apparatus requests scheduling to the base station, transmits the buffer status report (BSR), and receives the uplink transmission resources in order to transmit data. In this case, if the MAC apparatus of the terminal receives the uplink transmission resource, the MAC apparatus determines the size of the uplink transmission resource, and the MAC controller 1l-25 may instruct a logical channel prioritization (LCP) device 1l-35 to perform and LCP procedure and allocate the transmission resource to each logical channel. Then, the MAC controller 1l-25 instructs the multiplexer 1l-30 to multiplex the MAC sub-headers and the MAC SDUs previously configured for each logical channel in order according to the sizes of the transmission resources allocated for each logical channel; ¶290).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to identify a transport block configuration for the set of logical channels, the transport block configuration indicating one or more transport block sizes for the access link, or the sidelink, or both, associated with each logical channel of the set of logical channels as taught by Kim to modify Cao’s method and system in view of Freda in order to transmit a buffer status report (BSR), and receiving the uplink transmission resources in order to transmit data (¶290).

Claim 18, Cao in view of Freda and Kim discloses wherein the transport block configuration indicates a maximum transport block size for the access link, or the sidelink, or both associated with each logical channel of the set of logical channels (Freda; ¶17; ¶127; ¶131; Kim; indicating maximum or minimum transport block size associated with logical channels; In this case, the RLC apparatus can process several PDCP PDUs at the same time and transfer several RLC PDUs to the MAC apparatus in parallel. When the MAC apparatus 1l-20 receive the RLC PDUs from the RLC apparatus of different logical channels, the MAC controller 1l-20 of the MAC apparatus instructs a multiplexer 1l-30 or other devices 1l-40 to previously construct the MAC sub-headers and the MAC SDUs for each logical channel and pre-process the pre-configured MAC sub-headers and MAC SDUs in a buffer 1l-45. In this case, the sizes of MAC sub-headers and the MAC SDUs that may be configured in advance for each logical channel may be equal to the size of the maximum transport block (TB). In this case, the MAC apparatus requests scheduling to the base station, transmits the buffer status report (BSR), and receives the uplink transmission resources in order to transmit data. In this case, if the MAC apparatus of the terminal receives the uplink transmission resource, the MAC apparatus determines the size of the uplink transmission resource, and the MAC controller 1l-25 may instruct a logical channel prioritization (LCP) device 1l-35 to perform and LCP procedure and allocate the transmission resource to each logical channel. Then, the MAC controller 1l-25 instructs the multiplexer 1l-30 to multiplex the MAC sub-headers and the MAC SDUs previously configured for each logical channel in order according to the sizes of the transmission resources allocated for each logical channel; ¶290). 

Claim 19, Cao in view of Freda and Kim discloses wherein the transport block configuration indicates a minimum transport block size for the access link, or the sidelink, or both associated with each logical channel of the set of logical channels (Freda; ¶17; ¶127; ¶131; Kim; indicating maximum or minimum transport block size associated with logical channels; In this case, the RLC apparatus can process several PDCP PDUs at the same time and transfer several RLC PDUs to the MAC apparatus in parallel. When the MAC apparatus 1l-20 receive the RLC PDUs from the RLC apparatus of different logical channels, the MAC controller 1l-20 of the MAC apparatus instructs a multiplexer 1l-30 or other devices 1l-40 to previously construct the MAC sub-headers and the MAC SDUs for each logical channel and pre-process the pre-configured MAC sub-headers and MAC SDUs in a buffer 1l-45. In this case, the sizes of MAC sub-headers and the MAC SDUs that may be configured in advance for each logical channel may be equal to the size of the maximum transport block (TB). In this case, the MAC apparatus requests scheduling to the base station, transmits the buffer status report (BSR), and receives the uplink transmission resources in order to transmit data. In this case, if the MAC apparatus of the terminal receives the uplink transmission resource, the MAC apparatus determines the size of the uplink transmission resource, and the MAC controller 1l-25 may instruct a logical channel prioritization (LCP) device 1l-35 to perform and LCP procedure and allocate the transmission resource to each logical channel. Then, the MAC controller 1l-25 instructs the multiplexer 1l-30 to multiplex the MAC sub-headers and the MAC SDUs previously configured for each logical channel in order according to the sizes of the transmission resources allocated for each logical channel; ¶290). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
10/22/2022